Citation Nr: 1039445	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The Veteran appeared for a Video Conference 
hearing in March 2009.

The Board remanded the appeal in April 2009 in order to obtain 
additional development.  After review of the subsequent 
development, the Board finds that VA has not substantially 
complied with the Board directives and, thus, an additional 
remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the April 2009 remand, the Board discussed that the Veteran's 
service-connected disorders include tachycardia as a residual of 
rheumatic fever, bilateral sensorineural hearing loss, and 
tinnitus.  The combined disability evaluation is 80 percent.  
This evaluation meets the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a), 
and the question thus becomes whether these disabilities, in and 
of themselves, precludes the Veteran from securing or following a 
substantially gainful occupation.

The Board found that the evidence of record raised not only the 
question of whether the Veteran is presently unemployable due to 
disability but also the question of whether he is unemployable 
solely due to service-connected disorders.  The Board directed 
that the Veteran be scheduled for an examination to address the 
effect of his service-connected disorders on his employability.

Upon remand, the requested opinion was not provided by one 
examiner who considered all three service-connected disabilities.  
Instead, one examiner addressed the effect of the service-
connected tachycardia, while another examiner addressed the 
effect of the hearing loss disability.  Neither examiner 
addressed the effect of the service-connected tinnitus.  The 
Board finds that the failure to obtain an opinion that addressed 
the service-connected tinnitus represents a failure to comply 
with the previous Board directives that requires corrective 
development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is remanded in order that an appropriate clinician can 
review the records, to include the recently obtained VA 
examination reports, and provide an opinion regarding whether the 
three service-connected disabilities cause unemployability.  
Another examination should be scheduled only if the reviewing 
clinician deems it necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should obtain an opinion 
from an appropriate clinician to address 
the effect of the Veteran's service-
connected disorders on his employability.  
The Veteran's claims file should be made 
available to the clinician, and the 
clinician is requested to review the entire 
claims file in conjunction with the 
examination, to include the July 2009 VA 
examination reports and October 2009 
addendum.  Another examination should be 
scheduled only if the reviewing clinician 
deems it necessary.

The clinician should specifically address 
whether the Veteran is precluded from 
securing or following a substantially 
gainful occupation solely as a consequence 
of his three service-connected disorders 
(tachycardia as a residual of rheumatic 
fever, bilateral sensorineural hearing 
loss, and tinnitus).  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.  If the clinician is 
unable to answer any question presented 
without resort to speculation, he or she 
should so indicate and provide the reason 
that the answer would require speculation.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


